Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-18,21, and 30 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Waibel (2013/238312), shows it is well known to do multi-language translation and output spoken audio. In regard to claims 1,21, and 30, the prior art of record does not show or suggest the additional features of generating the spoken audio output in the first computing device includes locally translating the non-audio data associated with the speech input to the first language, and in the first computing device, and in response to a second speech input in the first language received from the first user at the first computing device: receiving the second speech input from the first user; performing automated speech recognition on the second speech input and locally translating an output of the automated speech recognition from the first language to a different language to generate second non-audio data associated with the second speech input and sending the second non-audio data associated with the second speech input to the second and third computing devices via the multi-language translation group to cause at least one of the second computing device to locally generate a translation of the second non-audio data into the second language and the third computing device to locally generate a translation of the second non-audio data into the third language. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 10, 2021